Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered September 10, 2008 in a breach of contract action. The order granted plaintiffs motion for partial summary judgment against defendant Allied Builders, Inc.
*1340It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, EJ., Hurlbutt, Peradotto, Green and Gorski, JJ.